Citation Nr: 1712509	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-27 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating for post-traumatic stress disorder (PTSD) in excess of 30 percent from July 28, 2011, to July 30, 2014, and in excess of 50 percent from July 31, 2014, to February 7, 2016.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1968 to July 1971 and was awarded, among other medals, the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan.  In September 2015, the Veteran testified during a board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board notes that the TDIU issue was not certified for appeal.  However, the Veteran has claimed that he is currently unemployed due to his service-connected PTSD.  See September 2015 Board Hearing.  The Board finds that this reasonably raises a claim of entitlement to TDIU as part of his increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has recharacterized the appeal to include this issue.  

This claim was previously before the Board in December 2015, at which time the Board remanded it for additional development.  


FINDINGS OF FACT

1.  In November 2016, prior to the promulgation of a decision on the issue of entitlement to higher ratings for his PTSD, the Veteran withdrew his entire appeal.

2.  In November 2016, prior to the promulgation of a decision on the issue of entitlement to a grant of TDIU, the Veteran withdrew his entire appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the issue of a higher evaluation for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of a Substantive Appeal as to the issue of the denial of a claim for TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).

In July 2016, the Veteran's representative submitted a letter on his behalf stating that he decided to withdraw all further consideration for individual unemployability. In November 2016, the Veteran submitted a statement indicating that he wishes to withdraw all further consideration of his case.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the entire appeal and it is dismissed as to all of the issues on appeal.  





ORDER

The appeal concerning entitlement to an initial disability rating for PTSD in excess of 30 percent from July 28, 2011, to July 30, 2014, and in excess of 50 percent from July 31, 2014, to February 7, 2016, is dismissed.

The appeal concerning entitlement to a grant of TDIU is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


